DETAILED ACTION

Claims 1-19 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1), in further view of Yi (US-PGPUB-NO: 2018/0024914 A1).

As per claim 1, Fukuda teaches a method for testing interaction between a plurality of processors on a network, the method comprising: wherein each test script identifies a behavior related to a network address (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063]) and see FIG. 3 where the execution script is based on a GIVEN, WHEN, THEN statement which examiner is interpreting as “Behavior Driven Development (BDD) is one such well known approach, based on natural language ; executing at least one feature file that comprises the one or more test scripts with instructions that are generated according to the defined schema (“The verification execution unit 601 acquires a verification script in which an execution script has been materialized by the execution script materializing unit 105, and executes the execution script to verify the system to be verified. In addition, the verification execution unit 601 also sets up a verification configuration, and deletes a verification configuration, for example,” see Fukuda paragraph [0174]); for each executed test script, generating a test output report that lists results related to network handling of the executed test script by the corresponding network address (“The verification result determination unit 602 performs determination on the result of execution of the execution script by the verification execution unit 601. Specifically, the verification result determination unit 602 determines whether or not the verification is successful by checking whether or not the result of execution satisfies a predetermined determination criterion,” see Fukuda paragraph [0175]); and displaying the generated test output report (“The verification result display unit 603 displays the result of determination by the verification result determination unit 60 on the screen of a terminal device or the like of the user, as the result of verification. The verification result display unit 603 may also display the configuration specified by the verification configuration search unit 104 on the screen, together with the result of verification,” see Fukuda paragraph [0176]).
Fukuda does not explicitly teach providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar for generating one or more test scripts. However, Yi teaches providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar (“The file 1005 is a mark data description file, which indicates how to replace the mark data by the general test data. In the file 1005, “attr1_data_source” indicates the location information of the client name attribute file, “param_value_001” indicates a mark data which is the “NON_EXIST_NAME” in the above example, “name” indicates an attribute name, “type” indicates an attribute type, “Request” indicates what to do when the mark data appears in a HTTP request, “Response” indicates what to do when the mark data appears in a HTTP response, “action” indicates how to deal with the mark data, such as “replace”, “replace next”, . . . , “udv” indicates the name of variables for replacing, and “target” indicates a range for applying the action,” see Yi paragraph [0097]) for generating one or more test scripts (“n the block 1006, the test cases are defined and recorded. In the block 1007, the test scripts are generated based on the files 1004, 1005, and the defined and recorded test cases,” see Yi paragraph [0098]).
Fukuda and Yi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts with Yi’s teaching of testing a network-based application to incorporate a model file with all the proper attributes and settings needed to create a testing script to test out the proper responses of actions/behaviors within said application.

As per claim 2, Fukuda modified with Yi teaches wherein providing the test automation framework comprises defining one or more given conditions, events, and response outcomes (“FIG. 3 shows an example of such a verification script. FIG. 3 is a diagram showing an example of a verification script used in the first example embodiment of the present invention. In the first example embodiment, the verification script need only include execution enabling requirements (constituent elements and configurations) and an execution script corresponding thereto, and the content of the verification script is not limited to the example in FIG. 3,” see Fukuda paragraph [0060]).

As per claim 3, Fukuda modified with Yi teaches wherein the identified behavior comprises sending a response message between two network addresses (“It can capture performance data for web applications via a HAR format, as well as manipulate browser behavior and traffic, such as rewriting HTTP requests and responses. Here, “.HAR file” is a file format that indicates the HTTP Archive (HAR) format,” see Yi paragraph [0093], wherein the request and response is happening between two devices communicating over a network).

As per claim 4, Fukuda modified with Yi teaches wherein the generated test output report indicates success or failure (“Specifically, the verification result determination unit 602 determines whether or not the verification is successful by checking whether or not the result of execution satisfies a predetermined determination criterion,” see Fukuda paragraph [0175]).

As per claim 5, Fukuda modified with Yi teaches further comprising automatically repeating the feature file execution (“As described above, in the present example embodiment, the verification automation apparatus 1 can adapt the verification script to a system that is to be verified, without relying on manual operation. That is to say, the present example embodiment makes it possible to reuse a verification script without manually modifying the internal parameters of the verification script,” see Fukuda paragraph [0054]) and storing cumulative results in the generated test output report (“The verification environment storage unit 103 stores environment information regarding the system to be verified,” see Fukuda paragraph [0062], it can also be seen in FIG. 22 that the verification results can be sent to the verification environment storage unit via 603 and 104).

As per claim 8, Fukuda modified with Yi teaches wherein the feature file is expressed in a spoken language and generated in human-readable form (see FIG. 3, Verification Script, which examiner is interpreting as the feature file which is written in English and the execution script is generated in human-readable form).

As per claim 9, Fukuda modified with Yi teaches wherein executing the feature file comprises executing service layer and driver layer functions for a networked processor (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address. Note that even if the above-described pieces of information are stored in the verification environment storage unit 103, environment information is not limited to the example in FIG. 4. Environment information may also include, for example, a MAC (Media Access Control) address, an available port numbers, specific model number information of devices, and so on,” see Fukuda paragraph [0063]).

As per claim 10, Fukuda modified with Yi teaches wherein the network address corresponds to a processor (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063]) and see FIG. 4 where you have devices (i.e., processor) connected to each other with a given IP address to communicate with one another).

As per claim 11, Fukuda modified with Yi teaches wherein the feature file is stored as a text file (“However, as shown in FIG. 17, in addition to the verification purpose (see FIG. 3), an intention in creating the verification script (hereinafter denoted as a “verification intention”) is added to each verification script stored therein. FIG. 17 is a diagram showing an example of a verification script used in the fifth example embodiment of the present invention,” see Fukuda paragraph [0152] and FIG. 3).

As per claim 12, Fukuda modified with Yi teaches wherein executing the at least one feature file further comprises invoking a protocol layer (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063], where the execution script has IP addresses used to communicate between device, hence a protocol layer is being utilized to make this communication possible) and service layer routine (“In the first example embodiment, the verification configuration search unit 104 is connected to the verification script separation unit 102, the verification environment storage unit 103, and the execution script materializing unit 105,” see Fukuda paragraph [0064], wherein the searching/querying is the service layer being accessed by the execution script).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1) and Yi (US-PGPUB-NO: 2018/0024914 A1), in further view of Chakrabarti et al. (US-PGPUB-NO: 2015/0319072 A1) hereinafter Chakrabarti.

As per claim 6, Fukuda modified with Yi does not teach further comprising capturing one or more network packets. However, Chakrabarti teaches further comprising capturing one or more network packets (“In some embodiments, MDM 120 may be located between FTM 102 and DUT 106. MDM 120 may include any suitable entity (e.g., a message tap device, packet capture software, or a network protocol analyzer) for scanning, analyzing, inspecting, and/or storing one or more messages,” see Chakrabarti paragraph [0048]).
Fukuda and Chakrabarti are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts Yi’s teaching of testing a network-based application with Chakrabarti’s teaching of providing fuzz testing functionality to incorporate capturing data packets in a network to utilize the data for testing the system.

As per claim 7, Fukuda modified with Yi and Chakrabarti teaches further comprising displaying one or more captured network packets (“For example, MDM 120 (e.g., packet capture software) may be configured (e.g., via a dissector or decoder script) to analyze indication message 300 and display test related information to a test operator,” see Chakrabarti paragraph [0062]).

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1) and Yi (US-PGPUB-NO: 2018/0024914 A1), in further view of Pi et al. (US-PGPUB-NO: 2020/0327044 A1) hereinafter Pi.

As per claim 13, Fukuda teaches a method for testing interaction between a plurality of processors on a network, the method comprising: wherein each test script identifies at least one condition, at least one event, and at least one response behavior related to a network address (“Specifically, execution enabling requirements specify configurations that are required for the execution script to operate, such as various network devices, a connection configuration between them, and so on. Various network devices are represented as symbols or parameters. Specifically, a network device such as a router is represented as “R”, and a device without a special function is denoted as “C”,” see Fukuda paragraph [0058] and see FIG. 3 where the execution script is based on a GIVEN, WHEN, THEN statement which examiner is interpreting as “Behavior Driven Development (BDD) is one such well known approach, based on natural language constructs. BDD uses simple keywords like "Given, When, Then" to define system behavior. For example, "Given" defines the "pre-condition" of the application state and environment; "When" identifies the "test step" or the actions along with the payload (specific message detail) that needs to be carried out, sent or published; and finally, "Then" specifies the expected outcome of the action and verifies the response output along with the  message detail,” statement found in applicant’s specification), given the log in was successful, the successful log in is ); executing at least one feature file that comprises the one or more test scripts that are generated according to the defined schema and set of instructions (“The verification execution unit 601 acquires a verification script in which an execution script has been materialized by the execution script materializing unit 105, and executes the execution script to verify the system to be verified. In addition, the verification execution unit 601 also sets up a verification configuration, and deletes a verification configuration, for example,” see Fukuda paragraph [0174]); and generating a test output report that lists results related to network handling of the executed test script by the corresponding network address (“The verification result determination unit 602 performs determination on the result of execution of the execution script by the verification execution unit 601. Specifically, the verification result determination unit 602 determines whether or not the verification is successful by checking whether or not the result of execution satisfies a predetermined determination criterion,” see Fukuda paragraph [0175]); and displaying, storing, or transmitting the generated test output report (“The verification result display unit 603 displays the result of determination by the verification result determination unit 60 on the screen of a terminal device or the like of the user, as the result of verification. The verification result display unit 603 may also display the configuration specified by the verification configuration search unit 104 on the screen, together with the result of verification,” see Fukuda paragraph [0176]).
providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar for generating one or more test scripts. However, Yi teaches providing a test automation framework that defines a schema comprising a set of keywords and a corresponding grammar (“The file 1005 is a mark data description file, which indicates how to replace the mark data by the general test data. In the file 1005, “attr1_data_source” indicates the location information of the client name attribute file, “param_value_001” indicates a mark data which is the “NON_EXIST_NAME” in the above example, “name” indicates an attribute name, “type” indicates an attribute type, “Request” indicates what to do when the mark data appears in a HTTP request, “Response” indicates what to do when the mark data appears in a HTTP response, “action” indicates how to deal with the mark data, such as “replace”, “replace next”, . . . , “udv” indicates the name of variables for replacing, and “target” indicates a range for applying the action,” see Yi paragraph [0097]) for generating one or more test scripts (“In the block 1006, the test cases are defined and recorded. In the block 1007, the test scripts are generated based on the files 1004, 1005, and the defined and recorded test cases,” see Yi paragraph [0098]).
Fukuda and Yi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts with Yi’s teaching of 
Fukuda modified with Yi do not teach storing results in a distributed database. However, Pi teaches storing results in a distributed database (“As shown in FIG. 4, an application based on a Hyperledger is executed asynchronously in parallel on a plurality of distributed nodes. Execution results are stored in a blockchain (Hyperledger) which serves as a distributed database,” see Pi paragraph [0041]).
 Fukuda, Yi and Pi are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Fukuda’s teaching of automating verification in a system by using scripts and Yi’s teaching of testing a network-based application with Pi’s teaching of constructing a test scenario for an application which is executed in a decentralized manner and an information processing device to implement said method to incorporate a distributed database with execution results of the test scripts taught in Fukuda to have decentralized approach to testing.

As per claim 17, Fukuda modified with Yi and Pi teaches wherein the network address corresponds to a processor (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063]) and see FIG. 4 where you have devices (i.e., processor) connected to each other with a given IP address to communicate with one another).

As per claim 18, Fukuda modified with Yi and Pi teaches wherein the feature file is stored as a text file (“However, as shown in FIG. 17, in addition to the verification purpose (see FIG. 3), an intention in creating the verification script (hereinafter denoted as a “verification intention”) is added to each verification script stored therein. FIG. 17 is a diagram showing an example of a verification script used in the fifth example embodiment of the present invention,” see Fukuda paragraph [0152] and FIG. 3).

As per claim 19, Fukuda modified with Yi and Pi teaches wherein executing the at least one feature file further comprises invoking a protocol layer (“Specifically, as shown in FIG. 4, the verification environment storage unit 103 stores, as environment information, the types of devices included in the verification environment, connection information regarding the network, and parameters related to the network such as an IP (Internet Protocol) address,” see Fukuda paragraph [0063], where the execution script has IP addresses used to communicate between device, hence a protocol layer is being utilized to make this communication possible) and service layer routine (“In the first example embodiment, the verification configuration search unit 104 is connected to the verification script separation unit 102, the verification environment storage unit 103, and the execution script materializing unit 105,” see Fukuda paragraph [0064], wherein the searching/querying is the service layer being accessed by the execution script).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US-PGPUB-NO: 2021/0208996 A1), Yi (US-PGPUB-NO: 2018/0024914 A1) and Pi (US-PGPUB-NO: 2020/0327044 A1), in further view of Chakrabarti et al. (US-PGPUB-NO: 2015/0319072 A1) hereinafter Chakrabarti.

As per claim 14, Fukuda modified with Yi and Pi do not teach wherein storing results comprises capturing one or more network packets. However, Chakrabarti teaches wherein storing results comprises capturing one or more network packets (“In some embodiments, MDM 120 may be located between FTM 102 and DUT 106. MDM 120 may include any suitable entity (e.g., a message tap device, packet capture software, or a network protocol analyzer) for scanning, analyzing, inspecting, and/or storing one or more messages,” see Chakrabarti paragraph [0048]).
Fukuda, Yi, Pi and Chakrabarti are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify 

As per claim 15, Fukuda modified with Yi, Pi and Chakrabarti teaches wherein the test interaction tests a telecommunication call model (“In accordance with some aspects of the subject matter described herein, a computing platform or module may be configured to assign portions of fuzz testing among a plurality of resources, e.g., ports or processors. For example, during testing of a DUT, a first test portion may be assigned to a first test port for communication to the DUT and a second test portion may be assigned to a second test port for communication to the DUT,” see Chakrabarti paragraph [0027]).

As per claim 16, Fukuda modified with Yi, Pi and Chakrabarti teaches further comprising emulating a user behavior at a network address (In this example, a test plan may involve multiple transactions or messages between an emulated user and DUT 106. The transactions or messages of a test plan may include different types of fuzzed data, such as fuzzed parameter values or user data that is unexpected,” see Chakrabarti paragraph [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Dam et al. (US-PGPUB-NO: 2017/0366421 A1) teaches monitoring networks with endpoint agents collecting test results and monitoring network activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193